Citation Nr: 0812261	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-35 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for muscle damage to 
the right flank.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran presented testimony before a Decision Review 
Officer (DRO) in August 2005 at the RO in St. Petersburg, 
Florida.  A written transcript of the hearing testimony is 
included in the record.  


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran has a current kidney disorder, related to his 
military service or otherwise.

2.  The competent medical evidence does not demonstrate that 
the veteran currently has muscle damage to the right flank, 
related to his military service or otherwise.

3.  The combined rating of the service-connected disabilities 
does not reach 70 percent, and there is insufficient evidence 
that the service-connected disabilities render the veteran 
unable to secure or follow a substantially gainful 
occupation.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disorder 
have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007)

2.  The criteria for service connection for muscle damage to 
the right flank have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007)

3.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002 & 2007); 38 C.F.R. §§ 3.159, 3.340, 3.321, 
3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in March 2004 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence the veteran should provide, including dates and 
places the veteran received medical treatment, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims, and asked the veteran, essentially, to send in any 
evidence in the veteran's possession that pertains to the 
claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  While the 
veteran was not supplied with such notice, service connection 
for a kidney disorder and muscle damage to the right flank is 
being denied, and as such, no effective dates or rating 
percentages will be assigned.  The Board thus finds that 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess, supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service medical 
records, VA medical records, hearing testimony, and lay 
statements have been associated with the record.  The veteran 
was also accorded a VA examination in August 2005 as part of 
his claim for service connection for a kidney disorder and 
muscle damage.  38 C.F.R. § 3.159(c)(4).  The Board finds 
that VA has obtained, or made reasonable efforts to obtain, 
all evidence that might be relevant to the issues on appeal, 
and that VA has satisfied the duty to assist.   

The veteran's representative contends that a VA examination 
is warranted to ensure the fair adjudication of the veteran's 
TDIU claim.  The Board notes that the veteran underwent a VA 
psychiatric examination in May 2003 in connection with a 
separate claim.  While this examination predates the 
veteran's current claim for a TDIU, it does provide evidence 
regarding the veteran's ability to secure substantially 
gainful employment during the period of the claim.  Moreover, 
recent VA medical treatment records are associated with the 
claims file which describe the severity of the veteran's 
service-connected disabilities.

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for a Kidney Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

The veteran contends that he has suffered recurring kidney 
and urinary tract infections since his in-service pyeloplasty 
and nephrostomy.  The veteran testified at the August 2005 
hearing that he urinates more frequently since the surgery, 
and that he knows when he has an infection because it burns 
when he urinates.  The veteran testified that he has kidney 
infections seven to eight times a year.  The veteran further 
testified that he was told he had a kidney infection at the 
time of his liver biopsy, which occurred in May 2005. 

A review of the veteran's service medical records reveal that 
the veteran underwent a right pyeloplasty and nephrostomy in 
September 1975.  In January 1976, the veteran reported no 
change in bladder habits following his kidney surgery in 
September 1975.  A February 1976 treatment record reveals 
that a urinalysis was performed due to the veteran's 
complaints of pain in his right flank, and the results were 
normal.  Upon separation, the veteran reported experiencing 
frequent or painful urination.

Upon VA examination in August 2005, the veteran reported 
experiencing recurrent urinary tract infections since the 
September 1975 surgery, but stated that he had no 
documentation of the infections.  The examiner noted that he 
could not locate any documentation of a urinary tract 
infection in the veteran's claims file.

The veteran, as a lay person, is competent to provide 
evidence regarding symptomatology, such as frequent and 
painful urination, but he is not competent to provide 
evidence determining the etiology or clinical severity of a 
medical disability; the Board must rely upon the conclusions 
of medical experts regarding etiology and clinical severity.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, there is no post-service medical evidence 
showing that the veteran has been diagnosed with recurrent 
kidney or urinary tract infections.  Although the veteran 
reported having an infection at the time of his May 2005 
liver biopsy, the record does not contain objective evidence 
os any such finding or diagnosis.  In short, the Board finds 
that the medical evidence in this case demonstrates that the 
veteran does not have a current diagnosis of a kidney 
disorder.  In the absence of proof of a present disability, 
his claim of service connection for a kidney disorder cannot 
be granted.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).
 
Finally, the record does not indicate that a kidney disorder 
was diagnosed within one year of the veteran's separation 
from service, so service connection is not presumed.  
38 C.F.R. § 3.307, 3.309.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for a kidney disorder is 
not warranted.

Service Connection for Muscle Damage, Right Flank

The veteran contends that the September 1975 in-service 
surgery resulted in muscle damage which causes him pain upon 
movement.  

The veteran's service medical records reveal that the veteran 
reported that he had no flank pain in October 1975.  The 
veteran complained of pain and tenderness mostly along the 
scar on the right side of his abdomen in January 1976.  In 
February 1976, the veteran complained of pain in the lower 
right quadrant, and stated that his right flank was very 
tender and painful after standing or walking.  The examiner 
noted that the veteran's incision was well-healed, and 
concluded that the pain was probably due to a pulled muscle.  
The veteran also complained of incisional pain in September 
and October 1976.  A November 1976 urology clinic note 
indicates that the veteran was prescribed pain medication for 
musculoskeletal discomfort.

The veteran testified that he feels his muscles tear and pull 
when he performs any kind of powerful movement.  The veteran 
testified that he was told by a VA physician that the skin 
had adhered to the underlying muscle tissue, but that surgery 
to repair the problem would just make it worse.  The veteran 
also testified that he did not seek medical treatment for 
this condition after his separation from service.

The veteran underwent a VA examination in August 2005.  The 
veteran stated that the act of pulling causes a sharp pain in 
the right flank area, and he feels like the muscle is going 
to rip off.  The examiner noted that the veteran's surgical 
scar was tender on palpation, and that the muscles in the 
area were likely separated during the September 1975 surgery.  
However, the examiner concluded that no clinically 
significant muscle damage was present.

The Board notes that the veteran's symptoms of right flank 
pain, aggravated by lifting, twisting, and bending, are 
related to the veteran's service-connected abdominal scar.  
The veteran is currently in receipt of a 10 percent 
disability rating for residuals of scars of the chest and 
abdomen, based on the findings of a November 2003 VA 
examination.  At that examination, the veteran complained of 
pain in the right flank area, and the examiner noted that the 
veteran's right abdomen scar was painful, with obvious 
adhesions causing abnormal motion of the left upper end of 
the scar.  

The medical evidence of record does not demonstrate a current 
disability involving the muscles of the veteran's right 
abdomen.  In the absence of proof of a present disability, 
his claim of service connection for muscle damage to the 
right flank cannot be granted.  See Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Moreover, while the Board 
acknowledges the veteran's testimony regarding the pain he 
experiences, this pain was determined to be linked to the 
veteran's service-connected scars.  The evaluation of the 
same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert, supra.  The claim for service connection for muscle 
damage to the right flank is denied.  

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least  
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

Service connection is in effect for major depressive 
disorder, for which the veteran has a 50 percent rating.  The 
veteran is also service-connected for hepatitis C and 
residuals of scars of the abdomen and chest, which are 
separately rated as 10 percent disabling.  Because the 
veteran's combined rating has never reached 70 percent, TDIU 
is only available if the veteran has been rendered 
unemployable solely due to the service-connected disability 
regardless of the total rating percentage currently assigned.  
In other words, TDIU is only available if an extraschedular 
rating is warranted.

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must  
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In support of his claim, the veteran submitted a letter from 
a potential employer that states the veteran did not meet one 
or more conditions of employment.  The veteran contends that 
his hepatitis C diagnosis prevented him from meeting the 
conditions of employment.  The veteran also testified in 
August 2005 that he lost his drilling contract because of his 
hepatitis C and that he attempted to drive a truck, but quit 
after having a "falling out" with one of the dispatchers.  
The veteran testified that he could not obtain or sustain 
employment due to depression, stress, fatigue, and hepatitis 
C.  

A January 2004 VA psychology consultation report reveals that 
the veteran reported feeling depressed but stated that 
medications helped and he was able to keep his emotions under 
control.  The examiner noted that the veteran was alert, in 
good reality contact, with appropriate affect and 
interpersonal skills.  The examiner also noted that the 
veteran's attention and concentration appeared to be 
unimpaired and memory functions appeared to be intact.  An 
August 2005 VA treatment record reveals that the veteran's 
mood was stable, and that he was able to handle stress 
better.  Evidence of record also reveals that the veteran 
opted to delay treatment for his hepatitis C.  

The evidence does not indicate that an extraschedular rating 
is warranted.  While the veteran's service-connected 
disabilities cause some economic inadaptability, this is 
taken into account in the evaluations assigned, and there is 
no showing of total individual unemployability due to these 
disabilities.  The evidence of record does not include 
evidence that would take the veteran's case outside the norm.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.






ORDER

Service connection for a kidney disorder is denied.

Service connection for muscle damage to the right flank is 
denied.

A TDIU rating is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


